I concur in the opinion of Mr. Justice STARR, except as to what is said regarding the title of the act not being broad enough to allow the department of agriculture to enter into the lease. As stated in the opinion, plaintiffs do not, in their bill of complaint or amended bill, question the validity of the lease. This issue has no bearing on decision of plaintiffs' rights in this case and ought not to be adjudicated in the case. The statement that the lease is void because the department of agriculture did not have constitutional authority to lease the property, for the above reason is dictum. This in effect is indicated by Mr. Justice STARR in saying:
"Our holding that the lease is void does not entitle plaintiffs to the injunctive relief which they sought, nor does it have any bearing upon their *Page 364 
claim that the operation of the race track constituted a public or private nuisance."
I join in the opinion of Mr. Justice STARR, except as stated herein.
BUTZEL, C.J., and NORTH, J. concurred with BOYLES, J.